Title: Assignment of Articles to Nelly Madison, [27 April] 1801
From: Madison, James
To: 


[27 April 1801]
I do hereby assign & convey to my mother Nelly Madison all my share under the Will of my father, in the sum of two hundred pounds in gold left in his Cabinet; also in the Chariot & harness, & two horses Dragon & Phillis, also in the Household & Kitchen furniture not given to her by the Will, excepting only the Cabinet & Clock directed by the Will to remain with the Mansion House; also in all such Printed Books as she may please to select. I do also consent & agree that she may chuse out of the negroes not House servants any three she may please towards making up her share of the slaves under the Will. Given under my hand this twenty seventh day of April, in the year one thousand eight hundred and one.
James Madison
 

   
   Ms (owned by Charles M. Storey, Boston, Mass., 1961). In JM’s hand.


